Citation Nr: 0819374	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  02-01 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 through 
April 1972.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  In 
February 2005, the Board denied the veteran's appeal, and it 
was remanded by the Court of Appeals for Veteran's Claims in 
November 2005.  The matter was then remanded by the Board in 
April 2006 for additional development.  While the Board 
regrets additional delay, further development is required, as 
discussed below.  Thus, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.


REMAND

The April 2006 Board remand required VA to attempt to obtain 
relevant VA treatment records referred to by the veteran 
several times throughout the course of this appeal.  VA 
requested records from the VA hospital in Little Rock, 
Arkansas, on three occasions.  See May 2006, April 2007, and 
July 2007 requests.  In August 2007, a representative from 
the VA hospital notified VA in writing that there were no 
records pertaining to the veteran for the time periods in 
question.  

The veteran has maintained throughout the course of this 
appeal that he was medically discharged from service due to 
hypertension and treated at various times in the years 
following service.  A review of the record shows that the 
first diagnosis of hypertension in the claims folder is the 
June 2000 private record.  This is nearly thirty years 
following the veteran's discharge.  Again, he maintains that 
there is existing evidence showing that he was discharged 
from service with hypertension.  VA has a duty to assist the 
veteran in obtaining such existing relevant evidence, whether 
it is in the possession of the federal government or of a 
private healthcare provider.  38 C.F.R. § 3.159(c) (2007).

A January 30, 2006, letter from a private physician indicates 
that the veteran "presented to [his] office last on 1-3-
06."  This suggests that there are private records not only 
from "1-3-06," but prior to that date.  These records are 
not a part of the record.  Also, the physician, in his 
January 2006 statement, went on to say that the "diagnosis 
of hypertension with chest pains has been an ongoing 
complaint and according to all of the records provided to me, 
this was a military service related problem," and that the 
veteran discussed his prior medical history with the doctor 
and provided "extensive documentation" that "indicates 
that [the veteran] was given a medical discharge from 
military service due to his hypertension and chest pains."  
(Emphasis added.)  Thus, there are outstanding treatment 
records from a doctor that suggests that the veteran's 
hypertension is related to service, which may include the 
documents missing from the claims folder from the time of the 
veteran's discharge from service.  It is imperative that the 
Board review this doctor's records, including any copies of 
records the veteran may have given him in connection with 
this claim.  Records from this private treating physician 
fall under VA's 38 C.F.R. § 3.159(c)(1) duty to assist.  

The Board also notes that the veteran submitted a statement 
in February 2008 that again refers to treatment for 
hypertension at the time of discharge, and in that statement 
he says, "What is April 11, 1972, in your file because I 
have the records."  VA should also attempt to obtain 
whatever relevant evidence may be referred to by the veteran.  
Again, it is essential to this claim to know whether there is 
evidence in existence showing treatment for hypertension at 
the time of the veteran's discharge from service.

Also, once the records are obtained and reviewed, if they 
show evidence of the initial manifestation of hypertension to 
have been near the time of the veteran's discharge from 
service, then a VA examination is warranted to determine 
whether the currently diagnosed hypertension was incurred in 
service.  Under 38 C.F.R. § 3.159(c)(4), a medical 
examination is warranted when there is not enough evidence 
present to decide the claim, but there is evidence of a 
currently diagnosed disability, evidence of an event, injury 
or disease in service or manifesting within the relevant 
presumptive period, and an indication that the claimed 
disability may be associated with that established in-service 
event, injury or disease.  Because the claims folder contains 
evidence of currently diagnosed hypertension in the VA 
treatment records, as well as the January 2006 private 
physician's suggestion that it may be related to service, if 
evidence is obtained from the veteran or from the private 
physician, which shows hypertension at the time of discharge, 
then an examination is clearly warranted under 38 C.F.R. 
§ 3.159(c)(4).

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA. Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award. The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision. As such, this matter must 
also be remanded for proper notice under 
38 C.F.R. § 3.159(b)(1), including corrective notice under 
Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. § 
3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).

2.  Obtain a fully executed authorization 
from the veteran with regard to the 
records of Malvern Family Healthcare, then 
request from that private treatment 
facility all records of treatment of the 
veteran for hypertension or chest pain, 
including all records relied upon in the 
January 2006 opinion that the hypertension 
manifested during the veteran's service.  
Associate all records obtained with the 
claims folder.

3.  Obtain from the veteran the documents 
from April 11, 1972, that he refers to in 
his February 2008 written statement of 
"What is April 11, 1972, in your file 
because I have the records."  Associate 
all records obtained with the claims 
folder.

4.  Once the above development is 
completed, if it yields evidence that the 
veteran had symptoms of hypertension 
during service, at the time of discharge, 
and/or within one year of discharge, then 
afford the veteran a VA examination to 
determine the nature and etiology of any 
current hypertension. The claims folder 
should be provided to the examiner for 
complete review. The examiner should 
verify such a review in the examination 
report.

The examiner should conduct any necessary 
tests and assess the current nature of any 
currently diagnosed hypertension. Once the 
diagnosis is made, the examiner should 
then provide an opinion regarding the 
etiology of the veteran's hypertension by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's current disability manifested 
during service or within one year 
following service? A complete rationale 
should be provided for any opinion 
expressed.

5.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

